Citation Nr: 0308811	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1943 to June 
1946.  The veteran died in December 2000 and the appellant is 
his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder at a 
disability rating of 100 percent effective from August 1996.    

3.  The veteran's death certificate lists chronic obstructive 
pulmonary disease as the immediate cause of death and post-
traumatic stress disorder as a condition contributing to his 
death. 

4.  The physician attending to the veteran at the time of his 
death submitted a statement indicating that the pulmonary 
disease which caused the veteran's death was the result of 
smoking, and that post-traumatic stress disorder prevented 
him from quitting smoking.  

5.  It is at least as likely as not that the veteran's post-
traumatic stress disorder contributed to his death. 

6.  The appellant is entitled to DIC because the veteran's 
death is service-related.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
service-connected disability contributed to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

2.  The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991) is moot and the appeal is 
dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim for service connection for the cause 
of death will be granted, and the DIC claim thus rendered 
moot as will be explained below, no useful purpose would be 
served by delaying the adjudication of the veteran's claim 
further to conduct additional development pursuant to the 
VCAA.  Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  Contributory cause of death 
is inherently one not related to the principal cause.  In 
order to constitute the contributory cause of death, it must 
be shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay DIC to such veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  DIC benefits shall be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected when 
the following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or entitled to receive (or 
but for the receipt of military retired pay was entitled to 
receive) compensation at the time of death for service-
connected disability that either:

(a) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period 10 or more years 
immediately preceding death; or

(b) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.  

With the above criteria in mind, the relevant evidence will 
be summarized.  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder 
at a disability rating of 100 percent effective from August 
1996.  The veteran died in December 2000, and the veteran's 
death certificate lists chronic obstructive pulmonary disease 
as the immediate cause of death and post-traumatic stress 
disorder as a condition contributing to his death.  The 
physician attending to the veteran at the time of his death 
submitted a statement indicating that the pulmonary disease 
which caused the veteran's death was the result of smoking, 
and that post-traumatic stress disorder prevented him from 
quitting smoking.  

While there is some "negative" evidence weighing against 
the appellant's claim, in particular a VA medical opinion 
dated in May 2001, the Board finds the probative weight of 
this evidence to be in relative balance with that of the 
"positive" evidence represented by the death certificate 
listing post-traumatic stress disorder as a contributory 
cause of death and the statement from the physician listed 
above indicating the veteran could not stop smoking due to 
his post-traumatic stress disorder.  As such, the claim for 
service connection for the cause of the veteran's death must 
be granted.  Gilbert, 1 Vet. App. at 49. 

As the Board has granted service connection for the cause of 
the veteran's death, the appellant is entitled to DIC 
benefits under 38 U.S.C.A. § 1310.  Therefore, the Board 
finds that it is unnecessary to address the merits of the 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1318 since a full grant of the benefits under 38 U.S.C.A. § 
1310 has been awarded.  Consequently, the Board concludes 
that the claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is moot and the appeal is dismissed.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

